 In the Matter of CHEVROLET GEAR & AXLE DIVISION OF GENERALMOTORS CORPORATION, EMPLOYERandGEORGE MIAKININ, PETITIONERandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT & AGRI-CULTURAL IMPLEMENT WORKERS OF AMERICA(UAW-CIO), UNIONCaseVo. 7-RD-53.-Decided September01, 194.9DECISIONANDORDERUpon a. petition for decertification duly filed, a hearing was heldbefore Charles A. Kyle, hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner, an employee of the Employer, asserts that theUnion is no longer the bargaining representative of the employees ofthe Employer, as defined in Section9 (a) ofthe Act.3.On October 20, 1943, the Union was certified as the bargainingrepresentative of the employees involved in this proceeding.'At thehearing, the union representative expressly renounced any interest inthis unit, or claim to represent it, and moved that the petition bedismissed.In view of the disclaimer, we find that no question affecting com-merce exists concerning the representation of the employees of theEmployer within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act.We shall therefore dismiss the petition.21All employeesin departments 150 and 153 of General Motors Corporation,ChevroletMotor Division,Gear and Axle plant, Detroit,Michigan,who are hourly rated and em-ployed as draftsmen checker-product ; draftsmen detailer-senior ;draftsmen detallerdraftsmen designer-product ; draftsmen tracer ; draftsmen designer-tools,jigs,and fixturesand draftsmen checker-tools,jigs, and fixtures,excluding all those employees whose workis of a supervisory or confidential nature.2Matter ofRichfieldOilCorporation,83 N. L.R. B. 1242;Matter of Crane Company,81N. L. R. B. 460.86 N. L. R. B., No. 13.63 64DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERIT ISnRFRY ORDEREDthat the petition for decertificationof repre-sentativesfiled herein be, and it herebyis, dismissed.